DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al. (US 2011/0142207).
With regard claim 1, Goldman et al. discloses a method (Fig.1 and 2 and para.27) comprising:
receiving potential emergency event communications from one or more of a plurality of emergency monitoring entities (para.24, where the emergency messages may be originated by user devices (considered as emergency monitoring entities)) targeting a potential emergency location (Fig.2 Step 112 and para.24 and 27, location information for at least a portion of the emergency messages detected in 102 is collected. The location information indicative of a geographic location of the corresponding user device (considered as the targeting potential emergency location) from which the emergency message originated.); 
comparing the potential emergency event communications to one or more emergency event thresholds (Fig.1 step 104 and para.25, where a first emergency message cluster to the first emergency response organization may be detected at least in part by determining a quantity of emergency messages detected during the first time window exceeds a first threshold value); 
determining a level of severity of the potential emergency event (para.25 and 23, where the same network node used to monitor for a special situation, can passively collect data to be used for determining "intelligent thresholds" for determining levels of message volumes …); and
transmitting one or more notifications to one or more emergency response entities based on the one or more emergency events thresholds being exceeded and the level of severity (Fig.1 step 106 and para.26-26, where a first notification message may be sent to a second emergency response organization in response to detecting the first emergency message cluster (106).)
With regard claim 2, Goldman et al. further discloses determining a majority of the potential emergency event communications are within a particular distance of the potential emergency location (Fig.2 step 112, where location information for at least a portion of the emergency messages detected in 102 is collected. The location information indicative of a geographic location of the corresponding user device from which the emergency message originated.)
With regard claim 5, Goldman et al. further discloses determining the plurality of emergency monitoring entities have exceeded a density threshold at a particular location radius (Fig.2 step 112, where location information for at least a portion of the emergency messages detected in 102 is collected. The location information indicative of a geographic location of the corresponding user device from which the emergency message originated.); and determining a level of severity is elevated based on the exceeded density threshold (para.23, where the same network node used to monitor for a special situation, can passively collect data to be used for determining "intelligent thresholds" for determining levels of message volumes …).
With regard claim 7, Goldman et al. further discloses transmitting one or more first notification instructions to a first portion of the one or more emergency response entities (para.25 and 26, where a first notification message may be sent to a second emergency response organization in response to detecting the first emergency message cluster (106)) and transmitting one or more second notification instructions to a second portion of the one or more emergency response entities (para.39 where a second notification message may be sent to a third emergency response organization in response to detecting the second emergency message cluster.), wherein the first notification instructions (para.25, where the first notification message may be originated by the network node and directed to a second network address associated with one or more second destination devices at the second emergency response organization via the communication network) are different from the second notification instructions (para.39, where the second notification message may be originated by the network node and directed to a third network address associated with one or more third destination devices at the third emergency response organization via the communication network.)
With regard claim 8, which is an apparatus claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claims 9, 12 and 14, which are apparatus claims related to claims 2, 5 and 7, all limitation is contained in claims 2, 5 and 7, respectively. The explanation of all the limitation is already addressed in the above paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2011/0142207) in view of deCharms (US 2014/0368601).
With regard claim 3, Goldman et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching receiving a data report of social media posts from one or more social media platforms; and determining a magnitude of the potential emergency has exceeded the emergency event threshold based on the data report.
	However, deCharms teaches receiving a data report of social media posts from one or more social media platforms (para.5, where a data source from which user contact information and location information is obtained can be social media (CG); information can be transmitted through a social media platform (CH); receiving input describing an incident, collecting additional details detected or sensed by the mobile computing device regarding the incident, and reporting the incident using the input and the additional details (CI)); and determining a magnitude of the potential emergency has exceeded the emergency event threshold based on the data report (para.4, where outputting, when the location associated with the new crime information is within a threshold distance from the user's current location, information to the user (BD);) in order to output the location associated with the new crime information that is within a threshold distance from the user's current location to user (para.4). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the method of receiving a data report of social media posts from one or more social media platforms; and determining a magnitude of the potential emergency has exceeded the emergency event threshold based on the data report as taught by deCharms into Goldman’s Fig.1 and 2 method so as to output the location associated with the new crime information that is within a threshold distance from the user's current location to user.
With regard claim 10, which is an apparatus claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
With regard claims 15, 16, 17 and 19, which is a non-transitory computer readable storage medium claim related to claims 1, 2, 3 and 5, the modified circuit of Goldman et al. and deCharms further teaches a processor (para.293, deCharms) and memory (para.294, deCharms). All other limitations are contained in claims 1, 2, 3 and 5, respectively. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 4, 6, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633